DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the output force" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 16 will be considered as dependent from claim 15, which introduces the limitation for “an output force”.
Claim 20 recites the limitation "the first gear" and “the second gear” in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 20 will be considered as dependent from claim 19, which introduces the limitation for “a first gear” and “a second gear”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-16, & 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oza et al. (US 20180200416 A1), hereinafter Oza. 
Regarding claim 1, Oza discloses a catheter handle ([0062] & [0078]; Figures 1, 5, & 22-24—element 105) comprising: a deflection actuator ([0078]; Figure 22 & 23—element 25) configured to cause deflection of a distal portion of a catheter from a first position to a second position ([0071], [0076], & [0078]; Figure 5, 16, 18, & 19—element 115); and a force amplifier coupled to the deflection actuator ([0080] & [0082]; Figure 23—elements 29, 30, & 31), the force amplifier configured to reduce an input force required to cause deflection of the distal portion of the catheter from the first position to the second position ([0082] & [0084]; the pulley gear 29 may be two to three times larger in diameter than the input gear 31, the input torque is lowered by a factor of two to three), wherein the input force is applied to the deflection actuator ([0080], [0082], & [0084]; Figure 23—elements 25, 29, & 31).
Regarding claim 2, Oza discloses all of the limitations of claim 1, as described above. 
Oza further discloses wherein the force amplifier is further configured to increase an output force of the deflection actuator ([0084]; input torque may be lowered by a factor based on a given ratio of input gear to pulley gear); and wherein the output force comprises tension applied to a first pull wire coupled to the deflection actuator and to the distal portion of the catheter ([0076] & [0083]; Figures 23 & 24—elements 18; cables 18 transmit an input force by a user from the handle 105 to articulate second segment).
Regarding claim 3, Oza discloses all of the limitations of claim 2, as described above. 
Oza further discloses wherein the input force is reduced by a factor X and the output force is increased by the factor X ([0082] & [0084]; factor is dependent on given ratio of input gear diameter to pulley gear diameter).
	Regarding claim 5, Oza discloses all of the limitations of claim 2, as described above. 
	Oza further discloses wherein the force amplifier comprises a pulley ([0080], [0082], & [0083]; Figure 23 & 24—element 30); and wherein a distal end of the first pull wire is attached to the pulley ([0083]; Figure 23 & 24—element 18).
Regarding claim 6, Oza discloses all of the limitations of claim 2, as described above. 
Oza further discloses wherein the force amplifier comprises a system of gears, the system of gears comprising at least a first gear ([0080] & [0082]; Figure 23—elements 31) and a second gear (Figure 23—element 29); and wherein the first gear is coupled to the deflection actuator and to the second gear ([0084]; Figure 23 & 24—element 31 & 25).
Regarding claim 7, Oza discloses all of the limitations of claim 6, as described above. 
	Oza further discloses wherein the first gear has a first number of teeth and the second gear has a second number of teeth; and wherein the second number of teeth is greater than the first number of teeth ([0082] & [0084]; Figure 23—elements 29 & 31; second gear 29 has a larger diameter than first gear 31).
Regarding claim 8, Oza discloses all of the limitations of claim 6, as described above. 
	Oza further discloses wherein a distal end of the first pull wire is attached to the second gear at a first location along an outer diameter of the second gear ([0082] & [0083]; Figure 23 & 24—elements 18 & 29).
Regarding claim 9, Oza discloses all of the limitations of claim 8, as described above. 
	Oza further discloses wherein a second pull wire is attached to the second gear at a second location along the outer diameter of the second gear, the second location being opposite the first location ([0082] & [0083]; Figure 23 & 24—element 18 & 29).
Regarding claim 10, Oza discloses all of the limitations of claim 9, as described above. 
	Oza further discloses wherein tension applied to the first pull wire results in deflection of the catheter in a first direction, tension applied to the second pull wire results in deflection of the catheter in a second direction, and the first direction is opposite the second direction ([0076] & [0078]; Figures 16, 18, & 19—elements 18 & 115).
Regarding claim 11, Oza discloses all of the limitations of claim 6, as described above. 
Oza further discloses a threaded central axel around which the second gear rotates ([0080] & [0086]; Figure 24—elements 24, 29, 30, 33, & 235; locking control knob 24 includes a locking cone clutch 33 which includes threads on outer diameter, the second gear 29 is concentric with the locking control knob 24 and pulley shaft 235; when locking control knob is twisted the threaded locking cone clutch moves clockwise or counterclockwise to interfere with cable pulley shaft 235 to lock pulley in its current position); wherein the threaded central pole is configured to cause the second gear to translate upwards or downwards based on a direction of rotation of the second gear ([0080 & [0086]; Figure 23 & 24—elements 29, 30, & 33; depending on inward (clockwise) or outward (counterclockwise) movement of cone clutch 33 the second gear 29 would translate up or down relative to the threaded cone clutch).
	Regarding claim 12, Oza discloses all of the limitations of claim 11, as described above. 
	Oza further discloses a frictional element located between the bottom surface of the second gear and a bottom portion of the catheter handle ([0078], [0080], & [0086]; locking control knob 24 may be twisted to add friction to system and/or to lock the system at a selected articulation angle); wherein friction between the frictional element and the bottom surface of the second gear increases as the second gear moves downwards ([0078] & [0086]; when locking knob is twisted inwardly (i.e. second gear moves downward toward locking cone clutch or locking cone clutch moves upwardly toward second gear) friction is added to system to completely lock the system at a selected articulation angle); and wherein friction between the frictional element and the bottom surface of the second gear decreases as the second gear moves upwards ([0078] & [0086]; twisting the lock control knob in the opposite direction (i.e. the locking cone clutch moves downwardly relative to the second gear or the second gear moves upwardly relative to the locking cone clutch) allows the articulation drive mechanism to move freely).
	Regarding claim 13, Oza discloses all of the limitations of claim 12, as described above.
	Oza further discloses wherein the input force increases as the second gear moves downwards; and wherein the input force decreases as the second gear moves upwards ([0078] & [0084]).
Regarding claim 14, Oza discloses a deflectable catheter comprising: a catheter shaft comprising a shaft proximal end ([0062]; Figure 5, 16, 18, & 19—element 110), a shaft distal end ([0062]; Figure 5, 16, 18, & 19—element 115), a shaft deflectable distal portion ([0062]; Figure 5, 16, 18, & 19—elements 16 & 115), and at least one tension member extending from the shaft proximal end to the shaft deflectable distal portion ([0076]; Figure 16-19, 22, & 23—elements 18); a deflection actuator operatively coupled to the at least one tension member ([0078] & [0084]; Figure 22-24—element 25); a force amplifier coupled to the deflection actuator ([0080] & [0082]; Figure 23—elements 29, 30, & 31), the force amplifier configured to reduce an input force applied to the deflection actuator to cause deflection of the shaft deflectable distal portion ([0082] & [0084]; the pulley gear 29 may be two to three times larger in diameter than the input gear 31, the input torque is lowered by a factor of two to three); and a handle housing ([0062] & [0078]; Figures 1, 5, & 22-24—element 105), wherein the deflection actuator is at least partially mounted in the handle housing ([0078]; Figure 23—element 25).
Regarding claim 15, Oza discloses all of the limitations of claim 14, as described above. 
Oza further discloses wherein the force amplifier is further configured to increase an output force of the deflection actuator ([0084]; input torque may be lowered by a factor based on a given ratio of input gear to pulley gear, therefore the output torque would be increased by the same factor).
Regarding claim 16, Oza discloses all of the limitations of claim 15, as described above. 
Oza further discloses wherein the input force is reduced by a factor X and the output force is increased by the factor X. ([0082] & [0084]; factor is dependent on given ratio of input gear diameter to pulley gear diameter).
Regarding claim 18, Oza discloses all of the limitations of claim 14, as described above. 
Oza further discloses wherein the force amplifier comprises a pulley ([0080], [0082], & [0083]; Figure 23 & 24—element 30); and wherein a distal end of at least one tension member is attached to the pulley ([0083]; Figure 23 & 24—element 18).
Regarding claim 19, Oza discloses all of the limitations of claim 14, as described above. 
Oza further discloses wherein the force amplifier comprises a system of gears, the system of gears comprising at least a first gear ([0080] & [0082]; Figure 23—elements 31) and a second gear (Figure 23—element 29); and wherein the first gear is coupled to the deflection actuator and to the second gear ([0084]; Figure 23 & 24—element 31 & 25).
Regarding claim 20, Oza discloses all of the limitations of claim 19, as described above. 
Oza further discloses wherein the first gear has a first number of teeth and the second gear has a second number of teeth; and wherein the second number of teeth is greater than the first number of teeth ([0082] & [0084]; Figure 23—elements 29 & 31; second gear 29 has a larger diameter than first gear 31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oza in view of Rupp et al. (US 20170065415 A1), hereinafter Rupp.
Regarding claim 4, Oza discloses all of the limitations of claim 2, as described above. 
Oza further discloses wherein the deflection actuator is configured to apply tension to apply tension to the first pull wire when the plunger assembly when actuated ([0076] & [0078]; Figure 23—elements 18 & 25)
Oza does not disclose wherein the deflection actuator comprises a plunger assembly.
Rupp teaches a deflectable catheter comprising a catheter handle ([0032]; Figure 1 & 2—element 20), an axial position control assembly ([0040]; Figure 2, 5, & 7—element 60) comprising an actuator ([0040]; Figure 2—elements 62 & 66) coupled to a force amplifier ([0041]; Figure 5 & 7—element 78), wherein the deflection actuator comprises a plunger assembly ([0041]; Figure 5 & 7—element 62 & 57; longitudinal motion of the lever assembly can be converted to rotational motion of the gear assembly).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the positioning device, as disclosed by Oza to include the teachings of Rupp, as both references and the claimed invention are directed towards positioning devices with force amplifiers. As disclosed by Oza, the actuator is rotated to steer the distal end of the device, the actuator is connected to the first gear via control knob input shaft, the control knob causes rotational movement of gear system ([0074], [0080], & [0084]). As disclosed by Rupp, longitudinal movement of the actuator can be converted to rotational movement of the gear assembly ([0041]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the actuator of Oza, to include the teachings of Rupp, as described above, as such a modification would produce the predictable results of rotating the gear assembly to steer the device. 
Regarding claim 17, Oza discloses all of the limitations of claim 14, as described above. 
Oza further discloses wherein the deflection actuator is configured to apply tension to apply tension to the first pull wire when the plunger assembly when actuated ([0076] & [0078]; Figure 23—elements 18 & 25)
Oza does not disclose wherein the deflection actuator comprises a plunger assembly.
Rupp teaches a deflectable catheter comprising a catheter handle ([0032]; Figure 1 & 2—element 20), an axial position control assembly ([0040]; Figure 2, 5, & 7—element 60) comprising an actuator ([0040]; Figure 2—elements 62 & 66) coupled to a force amplifier ([0041]; Figure 5 & 7—element 78), wherein the deflection actuator comprises a plunger assembly ([0041]; Figure 5 & 7—element 62 & 57; longitudinal motion of the lever assembly can be converted to rotational motion of the gear assembly).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the positioning device, as disclosed by Oza to include the teachings of Rupp, as both references and the claimed invention are directed towards positioning devices with force amplifiers. As disclosed by Oza, the actuator is rotated to steer the distal end of the device, the actuator is connected to the first gear via control knob input shaft, the control knob causes rotational movement of gear system ([0074], [0080], & [0084]). As disclosed by Rupp, longitudinal movement of the actuator can be converted to rotational movement of the gear assembly ([0041]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the actuator of Oza, to include the teachings of Rupp, as described above, as such a modification would produce the predictable results of rotating the gear assembly to steer the device. 
Conclusion
Accordingly, claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794